Reynolds, J.
Appeal from a judgment of the Supreme Court, Clinton County, entered July 9, 1969, denying an application for a writ of habeas corpus without a hearing. Special Term in denying the application presumed that there had been compliance with section 383 of the Correction Law. The reason for Special Term’s uncertainty was that appellant’s petition does not comply with CPLR 7002 (subd. [c], par. 1) in that the mandate under which he is confined was not annexed. Accordingly, the petition was properly denied (People ex rel. Gantz v. Herold, 24 A D 2d 776, mot. for Iv. to app. den. 17 N Y 2d 420). We pass on no further issues raised by appellant at this time. Judgment affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J.